Civilian fay; reduction in force. — Plaintiff, formerly employed as a firefighter by the Air Force 'ait Anderson Air Force Base, Guam, was removed from his position for cause in February 1955, but upon appeal his employing agency head ordered him restored to active duty with equal pay, position and status and he was returned to work on February 26,1957. Plaintiff’s restoration, however, was to a temporary position which was immediately abolished in a reduction-in-force, and plaintiff sues to recover back pay from the date of the reduction in force to a date some 17 months thereafter. On December 11,1964, the court rendered an opinion denying defendant’s motion for summary judgment dismissing the petition, 168 Ot. Cl. 362, and the case was remanded to a commissioner of the court for trial on the merits. The case came before the court nest on a stipulation of the parties filed August 22,1967, signed on behalf of plaintiff and defendant by their attorneys of record, and stating that a written offer was submitted by plaintiff to the Attorney General and accepted on behalf of defendant, whereby plaintiff agreed to accept the sum of $12,000 less $1,224.15, plaintiff’s contribution to the Civil Service Retirement Fund, and $119.00, plaintiff’s contribution to the Federal Employees’ Life Insurance Fund, with the balance of $10,656.85 to be paid to plaintiff in full settlement of all claims in his petition. Defendant consented to entry of judgment in that amount and on September 8, 1967 the court ordered that judgment be entered accordingly.